Title: To Thomas Jefferson from Lafayette, 20 June 1804
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


          
            My dear friend 
            Paris 2d Messid. 20h. June 1804
          
          I am Happy in the Opportunity to present to You Mr David Parish a Worthy Member of the Respectable family to Whom I am Attached By intimate ties of Gratitude and Affection. His father, Mr John Parish was Consul of the United States in Hamburgh When My Wife and Daughters Arrived there on their Way to Olmutz. in Him they found Hearty Welcome, friendly Advices, Generous Support—nor did ever cease, during and After our Captivity, His Heart and His purse to Be Oppened to Us—His professed friendship, in Assuming the Character of our Banker, while it Could not Much please our Mighty Geolers, Made Him the only Official and a Necessary Channel of Communication Betwen our prison and the rest of the World—So that His Successive Disinterested Advances to the Amount of Nine Thousand Dollars are Not the Greatest of our Obligations to Him and His Excellent family
          Now my friend David Parish, Who Has Settled at Antwerp and Became a Citizen of france, is going to Visit the United States—You Will feel for me in the Eagerness I Have to introduce Him More particularly to Your kind Attention—and When He is personally known I am Sure You Will observe that My peculiar Affection to Him is Not the Mere Impulse of Gratitude.
          I Have the Honor to Offer You, With all My Heart, the Expression of My Affectionate Respect.
          
            Lafayette 
          
        